EXHIBIT 10.1

 

AMENDMENT NO. 3 TO THE DEFINITIVE AGREEMENT

(WOD MARKET)

 

THIS AMENDMENT NO. 3 TO THE DEFINITIVE AGREEMENT, dated as of January 8, 2018
(the “Amendment No. 3” or “Amendment”) by and among WOD MARKET LLC, a Colorado
limited liability company (“WOD”), and WOD HOLDINGS INC., a Delaware corporation
(“WODH”), and WOD RETAIL SOLUTIONS INC. f/k/a ELITE DATA SERVICES INC., a
Florida corporation publicly-traded on the US Over-the-Counter (OTC) Stock
Exchange (“Company”), and the individuals listed on the signature page hereto
(together, the “Company Controlling Shareholders”). WOD, WODH and Company are
each a “Party” and collectively referred to as the “Parties” herein below.

 

RECITALS

 

WHEREAS, on August 26, 2016, the Parties hereto executed that certain Definitive
Agreement (the “Original Agreement”), pursuant to which the Company agreed to
acquire one hundred percent (100%) of the ownership interest in WOD in the form
of three (3) separate closings, subject to the following material terms and
conditions:

 

(a) First Closing. On August 26, 2016 (the “First Closing” or “Initial
Closing”), the Company would acquire a total of twenty percent (20%) of the
ownership interest of WOD in an equity exchange in which the WOD Members would
exchange a total of 200 units of membership interests (the “WOD Units”) to the
Company in exchange for a total of 100,000 shares of Series B Preferred Stock of
the Company (the Series B Preferred Stock of the Company to be issued pursuant
to this transaction, in the aggregate is referred to as the “New Company
Shares”).

 

In addition, within two (2) business days after the Initial Closing, WOD would
advance a total of Forty Thousand Dollars ($40,000) to Company for the purposes
of funding the completion of Company’s audit and SEC filing of Form 10K for the
period ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form
10Q for period ending June 30, 2016, and other documentation required for
Company to become a compliant and fully reporting public company (the “Interim
Financing”), secured by two (2) separately executed Convertible Redeemable Notes
(“WOD Notes”).

 

Further, as a condition of the execution of Original Agreement, Company agreed
to immediately, as of August 26, 2016, initiate a reverse split of 1:1000 of
Company’s Common Stock (the “Reverse Split”), pursuant to the prior approval
received by Company from the holders of majority of Company’s outstanding
capital stock, as described in the Schedule 14C filed with the SEC on September
23, 2015. The effective date of the reverse split is subject to final approval
of FINRA. Subject to the completion of the Reverse Split, the certain
controlling shareholders of the Company agreed to exchange and cancel a total of
1,000,000 shares of Series B Preferred Stock (500,000 each by Dr. Ricketts and
Mr. Antol) for a total of 25,000,000 shares of Common Stock of the Company to be
issued post the date the Reverse Split is effective.

 



  1

   



 

(b) Second Closing. On or before September 15, 2016 (the “Second Closing”), the
Company would acquire an additional twenty percent (20%) of the ownership
interest of WOD in an equity exchange in which the WOD Members would exchange
200 WOD Units to the Company in exchange for an additional 100,000 New Company
Shares, issued by the Company to the WOD Members pro rata.

 

In addition, the Second Closing would be contingent upon Company completing all
necessary corporate actions to effect any and all outstanding Company corporate
matters, including, but not limited to, SEC filing of Form 10K for the period
ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form 10Q
for period ending June 30, 2016, and other documentation required for Company to
become a compliant and fully reporting public company (the “SEC Filing”).

 

(c) Third Closing. On or before October 15, 2016 (the “Third Closing”), the
Company would acquire the remaining sixty percent (60%) of the ownership
interest of WOD an equity exchange in which the WOD Members would exchange a
total of 600 WOD Units to the Company in exchange for a total of 14,800,000 New
Company Shares.

 

In addition, the Third Closing would be contingent upon WOD completing all
necessary corporate actions to effect any and all outstanding WOD corporate
matters, including, but not limited to, two years of audit financials for period
ending December 31, 2014 and December 31, 2015, and interim reviewed financial
for periods ending March 31, 2016, and June 30, 2016, including interim reviewed
financial for period ending September 30, 2016, in accordance with US GAAP (the
“Books and Records”), in form acceptable to Company and its auditors.
Separately, Company must be current with all federal tax return filings for
periods ending 2013, 2014 and 2015 on or before the Third Closing.

 

WHEREAS, on January 10, 2017, the Company and the members of (the “WOD Members”)
WOD Market LLC, a Colorado limited liability company (“WOD”), executed Amendment
No. 1 to the Definitive Agreement (the “WOD Amendment No.1”), pursuant to which
the Company agreed to extend the second closing date from on or about September
15, 2016 to on or about March 31, 2017, and further extend the third and final
closing date from on or about October 15, 2016 to on or about June 30, 2017,
respectively.

 

In addition, the WOD Amendment No.1 included the resignations and appointments
of certain officers and directors of the Company, which were originally closing
conditions of the second and third and final closings, respectively as set forth
in the original Definitive Agreement. Pursuant to such resignations, the parties
further accepted and agreed to the termination of the contractor agreement with
Dr. James G. Ricketts as the Chairman and VP of Investor Relations of Company in
exchange for the Ricketts Settlement Agreement, and the termination of the
contractor agreement with Mr. Antol as the Chief Financial Officer, Secretary
and Treasurer, in exchange for the Antol Settlement Agreement.

 

Further, Dr. James G. Ricketts and Stephen Antol, separately, agreed to each
cancel a total of 500,000 shares of Series B Preferred Stock of the Company,
totaling 1,000,000 shares in the aggregate, returning such shares to the
Company’s treasury, and thus rendering the share exchange contemplated in the
original Definitive Agreement null and void. Separately, the Parties agreed to
execution of the Rimlinger Settlement Agreement.

 



  2

   



 

WHEREAS, on March 15, 2017, the Company, WOD and WODH executed Amendment No. 2
to the Definitive Agreement (the “Amendment No.2”), pursuant to which the
Parties agreed to further amend and restate certain terms of the Original
Agreement, Amendment No. 1 and Amendment No. 2, as follows:

 

1. Amended and Restated definition of Second Closing and Third and Final Closing
in the Original Agreement. The definition of Second Closing and Third and Final
Closing in the Original Agreement were amended and restated as follows:

 

“Second Closing shall be amended and replaced with the meaning of Subsequent
Closings, as described and set forth in Schedule 1.1, as amended.”

 

“Third and Final Closing shall be amended and replaced with the meaning of
Subsequent Closings, representing a closing on the Controlling Equity Ownership,
as described and set forth in Schedule 1.1, as amended.”

 

2. Amended and Restated Section 1.1 of the Original Agreement. Section 1.1 of
the Original Agreement was amended and restated as follows:

 

“Section 1.1 Acquisition of WOD. Upon the terms and subject to the conditions
set forth in this Agreement, Company shall acquire, from the WOD Controlling
Member(s), a certain percentage of the ownership interest in WOD (the “Equity
Ownership”), equal to not less than sixty percent (60%) of the total Equity
Ownership (the “Controlling Equity Ownership”), in a series of closings in the
form of one or more capital contributions and equity exchanges, upon which WOD
shall become a controlled subsidiary of Company, after the closing on the
Controlling Equity Ownership has occurred, as described and set forth in
Schedule 1.1 hereto.”

 

3. Amended and Restated Section 1.2 of the Original Agreement. Section 1.2 of
the Original Agreement shall be amended and restated as follows:

 

Section 1.2 Agreement to Exchange WOD Units for New Company Shares. Pursuant to
Section 1.1 hereinabove, (i) WOD shall assign, transfer, convey and deliver the
WOD Units to Company; and in consideration and exchange therefor, Company shall;
(ii) issue and deliver the New Company Shares into Trust (as hereinafter
defined), in such amounts as described and set forth inSchedule 1.2 hereto
(collectively referred to as the “Equity Exchange(s)”).

 



  3

   



 

4. Amended and Restated Section 8.2(d) of the Original Agreement. Section 8.2(d)
of the Original Agreement was amended and restated as follows:

 

“(d) By either Company or WOD, if the closing on the Controlling Equity
Ownership shall not have consummated before December 31, 2018; provided,
however, that this Agreement may be extended by written notice of either WOD or
Company if such closing shall not have consummated as a result of WOD or Company
having failed to receive all required regulatory approvals or consents with
respect to this transaction or as the result of the entering of an order as
described in this Agreement; and further provided, however, that the right to
terminate this Agreement under this Section 8.2(d) shall not be available to any
party whose failure to fulfill any obligations under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before this
date;”

 

5. Amended and Restated second paragraph of Section 8.3 of the Original
Agreement. The second paragraph of Section 8.3 of the Original Agreement was
amended and restated as follows:

 

“Notwithstanding the foregoing, on the date of termination, WOD Controlling
Members shall have the right to either (a) request the delivery of the
proportional New Company Shares represented by the Equity Exchanges, held in
Trust (as hereinafter defined), in which Company shall retain any and all
ownership interest in WOD Units owned and held as of such date, or (b) forfeit
any and all proportional New Company Shares held in Trust (as hereinafter
defined), representing the Equity Exchanges as of such date, and request Company
to return all WOD Units owned and held as of such date, first Initial Shares for
Initial Closing Units, and then, in exchange for a payment from WOD or WOD
Controlling Members, at the sole discretion of Company, in the form of either
(i) a cash payment equal to two times (2x) the amount of the aggregate total of
all Additional Capital Contributions (as defined in Schedule 1.1 herein) made by
Company as of such date, or (ii) a stock payment equal to two and one half times
(2.5x) the amount of the aggregate total of all Additional Capital Contributions
(as defined in Schedule 1.1 herein) made by Company as of such date, to be
issued in a parent entity of WOD, if such exists at the time, at a per share
price and type of securities mutually determined at such time. Separately,
Company shall be required to repay any outstanding balance of Interim Financings
provided by WOD as set forth in Schedule 1.4(c) herein. Upon the completion of a
termination, neither party shall have any further obligations to the other
thereafter, except as otherwise provided for herein in this Agreement.”

 

6. Amended and Restated Section 1.4(b) of Schedule 1.4 of the Original
Agreement. Section 1.4(b) of Schedule 1.4 of the Original Agreement is amended
and restated as follows:

 

“(b) Books and Records. On or before the next Subsequent Closing after the First
Closing as set forth in Schedule 1.1 herein, Company shall complete all
necessary corporate actions to effect any and all outstanding Company corporate
matters, including, but not limited to, SEC filing of Form 10K for the period
ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form 10Q
for period ending June 30, 2016, and other documentation required for Company to
become a compliant and fully reporting public company (the “ SEC Filing ”), and
on or before a Subsequent Closing related to the Second Capital Threshold as set
forth in Schedule 1.1 herein, WOD shall complete all necessary corporate actions
to effect any and all outstanding WOD corporate matters, including, but not
limited to, two years of audit financials for period ending December 31, 2014,
December 31, 2015, and December 31, 2016, including any other applicable year
end audit, and interim reviewed financials for period ending the most recent
financial quarter in the applicable year, in accordance with US GAAP (the “
Books and Records ”), in form acceptable to Company and its auditors.
Separately, Company must be current with all federal tax return filings for
periods ending 2013, 2014, 2015, 2016 and any other applicable year on or before
a Subsequent Closing related to the Second Capital Threshold.”

 



  4

   



 

7. Amended and Restated Schedules. Schedules 1.1 and 1.2 of the Original
Agreement shall be amended and restated, as more fully described in Exhibit I,
attached hereto and incorporated by reference as being a part of the Original
Agreement, as amended.

 

8. Amendment to Officer and Director Appointments and Resignations. Schedule
1.4(c) of the Original Agreement, as amended, is hereby amended further to
reflect the resignation of Sarah Myers as the Secretary, Treasurer and Director
of the Company, and the concurrent new appointment of Richard Phillips as the
Secretary and Treasurer, in addition to his current position as a member of the
Board of Directors of the Company, effective immediately.

 

9. Amendment to add a new Section 1.4(g) to Schedule 1.4 of the Original
Agreement related to New Contractor Agreements. Schedule 1.4 of the Original
Agreement is hereby amended to include the addition of Section 1.4(g) related to
new contractor agreements as follows:

 

“(g) New Contractor Agreements. As a condition of the First Closing, as amended,
Company has agreed to the execution of two (2) new contractor agreements: (A)
Brenton Mix, as Chief Executive Officer and Chief Financial Officer of Company,
and (B) Richard Phillips, as the Secretary and Treasurer of Company.”

 

WHEREAS, the Parties hereto wish to further amend and restate certain provisions
of the Original Agreement, Amendment No. 1, and Amendment No. 2 (collectively
hereinafter referred to as the “Prior Amendments”), as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Agreement and the Prior Amendments.

 

  5

   



 

2. Effective Date. The Effective Date of this Amendment shall be retroactive as
of March 14, 2017 (the “Effective Date”), with the same full force and effect as
if executed on such date.

 

3. Amended Defined Terms.

 

(a) The defined term “DEAC” shall be replaced with “Company” as referenced in
the Original Agreement, and Prior Amendments, in the relation to WOD Retail
Solutions Inc. f/k/a Elite Data Services Inc.

 

(b) The defined term “Controlling Members” as referenced in the Original
Agreement, and Prior Amendments, in the relation to the controlling ownership
interest of WOD shall be amended to have the meaning “WODH” and not the Brenton
Mix (“Mix”) and Taryn Watson (“Watson”) personally, pursuant to the Agreement
and Plan of Reorganization (the “Reorg. Agreement”) dated March 7, 2017, in
which Mix and Watson, the former controlling members, jointly and severally,
transferred one hundred percent (100%) of their collective ownership interest in
WOD to WODH, and thus relinquishing personal controlled of the ownership
interest in WOD on such date, prior the Effective Date; the same date of
execution of the JV Agreement.

 

4. Amended and Restated definition of Second Closing and Third and Final Closing
in the Original Agreement. The definition of Second Closing and Third and Final
Closing in the Original Agreement and in the Prior Amendments are hereby amended
and restated as follows:

 

“Second Closing (also referred to herein as the Final Closing) shall be amended
and replaced with the meaning of Final Closing, representing a closing on the
Controlling Equity Ownership, as described and set forth in Schedule 1.1, as
amended.”

 

5. Amended and Restated Section 1.1 of the Original Agreement. Section 1.1 of
the Original Agreement and Prior Amendments are hereby amended and restated as
follows:

 

“Section 1.1 Acquisition of WOD. Upon the terms and subject to the conditions
set forth in this Agreement, Company shall acquire, from WODH, a certain
percentage of the ownership interest in WOD (the “Equity Ownership”), equal to
not less than sixty percent (60%) of the total Equity Ownership (the
“Controlling Equity Ownership”), in two (2) separate closings, upon which WOD
shall become a controlled subsidiary of Company, after the closing on the
Controlling Equity Ownership has occurred, as described and set forth in
Schedule 1.1 hereto.”

 



  6

   



 

6. Amended and Restated Section 8.2(d) of the Original Agreement. Section 8.2(d)
of the Original Agreement and Prior Amendments are hereby amended and restated
as follows:

 

“(d) By either Company or WODH, if the closing on the Controlling Equity
Ownership shall not have consummated before December 31, 2018; provided,
however, that this Agreement may be extended by written mutual consent of
Company and WODH, if such closing shall not have consummated as a result of
Company or WODH having failed to receive all required regulatory approvals or
consents with respect to this transaction or as the result of the entering of an
order as described in this Agreement; and further provided, however, that the
right to terminate this Agreement under this Section 8.2(d) shall not be
available to any party whose failure to fulfill any obligations under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before this date;”

 

7. Amended and Restated second paragraph of Section 8.3 of the Original
Agreement. The second paragraph of Section 8.3 of the Original Agreement and the
Prior Amendments are hereby amended and restated as follows:

 

“Notwithstanding the foregoing, on the date of termination, WODH shall have the
right to either (a) request the conversion of a portion or the entire
outstanding Principal Balance of the Note issued by WOD to Company into a
proportional amount of WOD Units, in exchange for the delivery of the
proportional New Company Shares represented by the Equity Exchanges, held in
Trust (as hereinafter defined), in which Company shall retain any and all
ownership interest in WOD Units owned and held as of such date (after the Note
conversion), or (b) forfeit any and all proportional New Company Shares held in
Trust (as hereinafter defined), and request Company to return all WOD Units
owned and held as of such date, in exchange for a stock payment from WODH in an
amount equal to the combined total of both (i) the outstanding Principal Balance
of the Note owed to Company at such time, and (ii) a total of Two Hundred
Dollars (USD $200,000) for the repurchase of the 200 WOD Units held by Company
from the First Closing (the “Total Repayment Amount”), payable in a certain
number of shares of common stock of WODH (the “WODH Common Stock”) equal to the
Total Repayment Amount divided by the greater of $5.00 per share or the share
price of the most recent offering of equity in WODH (e.g. $1,000,000 of Total
Repayment Amount divided by $5.00 per share (the most recent offering price) =
200,000 shares of WODH Common Stock (as defined in Schedule 1.1 herein).
Separately, Company shall still be required to repay any outstanding balance of
Interim Financings provided by WOD as set forth in Schedule 1.4(c) herein. Upon
the completion of a termination, neither party shall have any further
obligations to the other thereafter, except as otherwise provided for herein in
this Agreement.”

 



  7

   



 

8. Amended and Restated Section 1.4(b) of Schedule 1.4 of the Original
Agreement. Section 1.4(b) of Schedule 1.4 of the Original Agreement is hereby
amended and restated as follows:

 

“(b) Books and Records. On or before the Final Closing as set forth in Schedule
1.1 herein, Company shall complete all necessary corporate actions to effect any
and all outstanding Company corporate matters, including, but not limited to,
SEC filing of Form 10K for the period ending December 31, 2017, and, all
applicable Form 10Q for period ending March 31, 2018, Form 10Q for period ending
June 30, 2018, Form 10Q for period ending September 30, 2018, and other
documentation required for Company to be a compliant and fully reporting public
company (the “ SEC Filing ”), and WOD shall complete all necessary corporate
actions to effect any and all outstanding WOD corporate matters, including, but
not limited to, two (2) years of audit financials for period ending December 31,
2016, and December 31, 2017, and interim unaudited financial statement for the
period ending the most recent financial quarter in 2018 prior to the Final
Closing, in accordance with US GAAP (the “Books and Records”), in form
acceptable to Company and its auditors. Separately, Company must be current with
all federal tax return filings for periods ending 2013, 2014, 2015, 2016, 2017
and any other applicable year, and WOD must be current with all federal tax
return filings.

 

9. Amended and Restated Schedules. Schedules 1.1 and 1.2 of the Original
Agreement, as amended by the Prior Amendments shall be further amended and
restated, as more fully described in Exhibit I, attached hereto and incorporated
by reference as being a part of the Original Agreement, as amended.

 

10. Amendment to Joint Venture Agreement. The Joint Venture Agreement (the
“Original JV Agreement”) shall be amended to reflect the applicable amendments
set forth in this Amendment (the “Amendment No. 1 to JV Agreement”).

 

11. Prior Approval and Consent. The Parties, jointly and severely, do hereby
provide prior written approval and consent in advance to certain financing
activities, as follows:

 

(a) Company. The Company is permitted to engage in a series of debt and/or
equity financings at its sole discretion in order to obtain the required funding
needed to provide Additional Capital Contributions to WOD, pursuant to Schedule
1.1(iii) of Exhibit I hereto; and

 

(b) WOD. WOD is permitted to engage in a series of debt financings only at its
sole discretion in order to obtain the required funding to expand the business,
if Company and/or WODH is unable to provide additional working capital needed to
operate the business; and

 

(c) WODH. WODH is permitted to engage in a series of debt and/or equity
financings at its sole discretion in order to obtain the required funding needed
to advance funding to WOD in the event the Company is unable to provide
Additional Capital Contributions to WOD, pursuant to Schedule 1.1(iii) of
Exhibit I hereto, and/or WOD is unable to obtain debt financing directly.

 

Notwithstanding the forgoing, any and all financing activities commenced by any
of the Parties shall not violate or create a default in the terms of Original
Agreement, Prior Amendments, this Amendment and the Amendment No. 1 to JV
Agreement or in any way assign, sell, transfer, encumber or pledge the equity of
WOD. If funding is provided by WODH, such advances shall be in the form of loans
to the WOD under generally accepted lending practices and terms.

 



  8

   



 

12. Ratifications; Inconsistent Provisions Except as otherwise expressly
provided herein, the Original Agreement and Prior Amendments, are, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date: (i) all references in
the Original Agreement and Prior Amendments to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Original
Agreement and Prior Amendments shall mean the Original Agreement and Prior
Amendments as amended by this Amendment and (ii) all references such as
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Original Agreement and Prior Amendments shall mean the Original Agreement and
Prior Amendments as amended by this Amendment. Notwithstanding the foregoing to
the contrary, to the extent that there is any inconsistency between the
provisions of the Original Agreement and Prior Amendments, and this Amendment,
the provisions of this Amendment shall control and be binding.

 

13. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 



  9

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY

 

WOD Retail Solutions, Inc.

f/k/a Elite Data Services Inc.

A Florida corporation

 



By: /s/ Brenton Mix

 

Brenton Mix     Chief Executive Officer  



 

WOD

 

WOD MARKET LLC

A Colorado limited liability company

 



By: /s/ Taryn Watson

 

Taryn Watson     Manager  



  

And,

 

WODH

 

WODH HOLDINGS INC.

A Delaware corporation

 



By: /s/ Taryn Watson

 

Taryn Watson     President  



  



  10

   



 

EXHIBIT I

 

Amended and Restated Schedules

 

Schedules

Schedules 1.1 and 1.2

 

Schedule 1.1 Acquisition of WOD.

 

Pursuant to Section 1.1 of the Original Agreement, as amended, Company shall
acquire, from the WODH, a certain percentage of the ownership interest in WOD
(the “WOD Equity Ownership”), in the form of units of Membership Interest (the
“WOD Units”), equal to not less than sixty percent (60%) of the total WOD Equity
Ownership (600 WOD Units), also referred to as (the “Controlling Equity
Ownership”), under the following terms and conditions:

 

(a)  First Closing. The first (or initial) closing, which occurred on March 14,
2017 (the “First Closing”), Company and WODH (each a “Partner” and collectively
referred to as the “Partners”), as equity partners, established a Joint Venture
arrangement (the “Joint Venture”), pursuant to the terms of that certain Joint
Venture Agreement (the “JV Agreement”), dated on same date therewith. Pursuant
to Amendment No.1 to the JV Agreement (the “JV Amendment”), in the form attached
hereto as Exhibit 1, the Parties agreed to certain amended terms, including, but
not limited to, the abbreviated terms described herein below:

 

(i)  Joint Venture Purpose and Scope. The primary purpose of the Joint Venture
is to further develop and manage the current business of WOD, as a provider of
intelligent retail solutions for gym owners and coaches, including the
management of retail sales, up front inventory purchases, ongoing inventory
management, payments, marketing, and related services.

 

(ii)  Equity Ownership. WOD shall be owned initially by the Partners in the form
of Equity Ownership, as follows: (i) 800 WOD Units, representing a total of
eighty percent (80%) held by WODH, and (ii) 200 WOD Units, representing a total
of twenty percent (20%) held by Company, pursuant to Schedule 1.2 herein below.

 

(iii)  Additional Capital Contributions. During the term of JV Agreement,
Company shall provide additional capital contributions (the “Additional Capital
Contributions”) to the Joint Venture in the form of cash advances, pursuant to
the terms of the Loan Agreement, attached as Exhibit I to the JV Amendment, for
the purposes of providing growth capital for WOD.

 

The Loan Agreement establishes for a period ending December 31, 2018, or on a
date mutually agreed to by the Parties (the “Due Date”, also referred to as the
Second or Final Closing in this Schedule 1.1) a line of credit (the “Credit
Line”) for WOD in the principal amount of Eight Million Dollars (USD $8,000,000)
(the “Credit Limit”) as described herein. In connection herewith, Borrower shall
execute and deliver to Company a Convertible Note (the “Note”) in the amount of
the Credit Limit, attached as Exhibit I-1 to the Loan Agreement, satisfactory to
Company. All sums advanced on the Credit Line, pursuant to the terms of this
Loan Agreement shall become part of the principal amount of said Note.

 



  11

   



 

On the Due Date (also referred to as the Final Closing) and subject to the
Company completing advances of not less than a total of Four Million Dollars
(USD $4,000,000) in the aggregate under the Note (the “Min. Advance Threshold”),
the outstanding Principal Balance of the Note shall automatically convert into
equity ownership of WOD equal to one WOD Unit for each Ten Thousand Dollars (USD
$10,000) of advances made to WOD by Company on the Credit Line (the “Note
Conversion”), pursuant to Schedule 1.2 below, equal to not less than a total of
sixty percent (60%) of the ownership interest of WOD, the Controlling Equity
Ownership, as defined in this Schedule 1.1 hereinabove.

 

(iv)  Equity Exchanges. As a condition of Company’s option (or right) to provide
Additional Capital Contributions under terms of the Loan Agreement, as set forth
in Section 1.1(a)(iii) herein, the Partners have mutually agreed to in advance
to the exchange of a certain number of WOD Units for a certain number of shares
of Series B Preferred Stock and Common Stock of Company, collectively referred
to as (the “Equity Exchanges”), pursuant to Schedule 1.2 herein.

 

(b)  Closings. A series of two (2) separate closings (each referred to as the
Closing herein) shall occur with the First Closing on the Effective Date hereof,
and the Second and Final Closing on the Due Date, if Company has completed all
required advances on the Loan Agreement which exceeds the Min. Advance
Threshold, which would trigger the Note Conversion and the proportional Equity
Exchanges, as set forth in Schedule 1.2 herein. Upon the Second and Final
Closing, the JV Agreement shall also be terminated, and WOD would become a
controlled Company subsidiary.

 

Schedule 1.2 Agreement to Exchange WOD Units for New Company Shares.

 

Pursuant to the Closings set forth in Schedule 1.1 hereinabove, (i) WOD shall
assign, transfer, convey and deliver the WOD Units to Company, and in
consideration and exchange therefore, Company shall (ii) issue and deliver the
New Company Shares (as hereinafter defined) into Trust (as hereinafter defined),
in such amounts as described and set forth below:

 

(a)  Company. Upon the execution of this Agreement, Company shall issue and
deliver into Trust, pursuant to the terms of the Vesting Trust Agreement (the
“Trust Agreement”), attached hereto as Exhibit 2, a total of 250,000 shares of
Series B Preferred Stock of Company (the “Series B Shares”), at par value of
$0.0001, and 25,000,000 shares of Company Stock of Company (the “Common
Shares”), at par value of $0.0001, post reverse split of its Common Stock up to
1:10,000 (the “Reverse Split”), pursuant to Form 14c Def filed with the SEC on
August 29, 2017 (the “New Company Shares”), of which a total of 50,000 Series B
Shares and 5,000,000 Common Shares, respectively represents the proportional
number of New Company Shares attributable to the First Closing (the “Initial
Shares”); and

 



  12

   



 

(b)  WOD. Upon the execution of this Agreement, the WODH shall assign, transfer,
convey, and deliver to Company a total of 200 WOD Units, representing a total of
twenty percent (20%) of the ownership interest in WOD, which represents the WOD
Units attributable to the First Closing (the “Initial Units”).

 

In the event Company provides Additional Capital Contributions to the WOD,
pursuant to the terms of the Loan Agreement, and as set forth in Schedule
1.1(a)(iii) hereinabove, and a Second and Final Closing occurs, including the
conversion of not less than Min. Advance Threshold, then Company and WODH shall
be entitled to Equity Exchanges, equal to: (x) one (1) WOD Unit assigned and
transferred to Company from WODH, for (y) two hundred fifty (250) shares of
Series B Preferred Stock of Company, and twenty-five thousand (25,000) shares of
Common Stock of Company, earmarked to WODH, from the total of all the New
Company Shares held in Trust for the benefit of WODH, up to the Min. Advance
Threshold.

 

(e.g. If a total of $4,000,000 in additional capital contributions in the
aggregate, was provided by Company, then WODH would assign and transfer to
Company a total of 400 WOD Units, representing forty percent (40%) of Equity
Ownership, it held at such time, in exchange for a total of 100,000 shares of
Series B Preferred and 10,000,000 shares of Common Stock, post Reverse Split
held in Trust for the benefit of WODH.)

 

Notwithstanding the foregoing, if the Min. Advance Threshold achieved and the
Second and Final Closing occurs, the Company and WODH may decide to complete
Equity Exchanges up to a total of 1000 WOD Units (or 100% ownership interest) to
Company and 250,000 Series B Shares and 25,000,000 Common Shares, representing
all the New Company Shares held in Trust, as mutually agreed to by the parties
in writing.

 

 



13



 